Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000031
                                                          15-MAR-2013
                                                          01:26 PM




                            SCWC-11-0000031

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

         FRANCIS K. KEKONA, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-11-0000031; CR. NO. 06-1-0224)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on

February 1, 2013 by Petitioner/Defendant-Appellant Francis K.

Kekona is hereby rejected.

            DATED:   Honolulu, Hawai#i, March 15, 2013.

Richard S. Kawana,                  /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama
Sonja P. McCullen,
for respondent                      /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack